                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel.
State Engineer, et al.,
                                                          69cv7896 MV/WPL
               Plaintiffs,                                Rio Taos Adjudication
v.
                                                          69cv7939 MV/WPL
EDUARDO ABEYTA, et al., and                               Rio Hondo Adjudication
CELSO ARELLANO, et al.,
                                                          Consolidated
               Defendants.

                      ORDER GRANTING MOTION TO WITHDRAW

       THIS MATTER is before the Court on Rebecca Dempsey’s Unopposed Motion for Leave

to Withdraw Entry of Appearance for the Taos Valley Acequia Association and its Member

Acequias, Doc. 6015, filed April 8, 2019. Ms. Dempsey seeks to withdraw as attorney for the

Taos Valley Acequia Association ("TVAA") and its associated acequia members and states that

TVAA and the associated member acequias have consented to her withdrawal. Mr. Seth R.

Fullerton and Mr. Kyle Harwood have filed their Entry of Appearance and Substitution of Counsel

on behalf of the TVAA and each of the associated acequia members. See Doc. 6014, filed April

8, 2019. No responses opposing the Motion have been filed. The Court will grant the motion.

See D.N.M.LR-Civ. 83.8(a) (a motion to withdraw must indicate consent of the client and notice

of appointment of substitute attorney).

       IT IS ORDERED that Rebecca Dempsey’s Unopposed Motion for Leave to Withdraw

Entry of Appearance for the Taos Valley Acequia Association and its Member Acequias, Doc.

6015, filed April 8, 2019, is GRANTED.

                                           ______________________________________
                                           JERRY H. RITTER
                                           UNITED STATES MAGISTRATE JUDGE
